

AMENDED AND RESTATED
ADVISORY AGREEMENT AMONG
AMERICAN REALTY CAPITAL TRUST, INC.,
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.
and
AMERICAN REALTY CAPITAL ADVISORS, LLC
 
This Amended and Restated Advisory Agreement (this “Agreement”) dated as of June
2, 2010 is among American Realty Capital Trust, Inc., a Maryland corporation
(the “Company”), American Realty Capital Operating Partnership, L.P., a Delaware
limited partnership (the “OP”), and American Realty Capital Advisors, LLC, a
Delaware limited liability company (the “Advisor”). The Company and the OP are
sometimes referred to herein collectively as the “Advisees” and each
individually as an “Advisee.”
 
WITNESSETH:
 
WHEREAS, the Company is a Maryland corporation created in accordance with
applicable provisions of the Maryland General Corporation Law, as amended from
time to time (the “Maryland GCL”); and
 
WHEREAS, the purposes of the Company are, as determined from time to time by the
board of directors of the Company (the “Board of Directors”), to engage in any
lawful business or activity for which a corporation may be created under the
Maryland GCL; and
 
WHEREAS, the Company is the general partner of the OP; and
 
WHEREAS, the Company desires, on its own behalf and as general partner of the
OP, to avail itself of the experience, sources of information, advice and
assistance of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of and subject to the
supervision of the Board of Directors, all as provided herein;
 
WHEREAS, the Advisor is willing to render such services, subject to the
supervision of the Board of Directors, on the terms and conditions hereinafter
set forth; and


WHEREAS, the Company, the OP and the Advisor desire to amend and restate that
certain Advisory Agreement, dated January 25, 2008 (the “Initial Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, IT IS
AGREED that the Initial Agreement is hereby amended and restated in its entirety
to read as follows:
 
1.           Definitions. Capitalized terms used but not defined herein shall
have the meaning ascribed to them in the Company’s Charter (as herein defined),
and the following terms, as used herein, shall have the meanings set forth
below:
1

--------------------------------------------------------------------------------


 
(a)           “Acquisition Expenses” shall mean expenses related to the
Advisee’s selection of, and investment in, real properties and mortgage
investments and other investments, whether or not acquired or made, including
but not limited to advertising costs, brokerage fees, environmental, engineering
and other due diligence expenses, legal fees and expenses, travel and
communications expenses, cost of appraisals, accounting fees and expenses, title
insurance and miscellaneous other expenses.
 
(b)           “Acquisition Fee” shall have the meaning set forth in Section
11(a)(i).
 
(c)           “Affiliate” means a Person who is (i) in the case of an
individual, any relative of such Person, (ii) any officer, director, trustee,
partner, manager, employee or holder of ten percent (10%) or more of any class
of the voting securities of or equity interest in such Person; (iii) any
corporation, partnership, limited liability company, trust or other entity
controlling, controlled by or under common control with such Person; or (iv) any
officer, director, trustee, partner, manager, employee or holder of ten percent
(10%) or more of the outstanding voting securities of any corporation,
partnership, limited liability company, trust or other entity controlling,
controlled by or under common control with such Person. For purposes of this
definition, the term “controls,” “is controlled by,” or “is under common control
with” shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of voting rights, by contract or otherwise.
 
(d)           “Asset Management Fee” shall have the meaning set forth in Section
11(a)(ii).
 
(e)           “Average Invested Assets” shall mean the average, at the end of
each calendar month during the calendar quarter in respect of which an Asset
Management Fee is being calculated, of the aggregate book value of the Advisees’
assets invested in equity interests in and loans secured by real estate, before
reserves for depreciation or bad debt or other similar non-cash reserves.
 
(f)           “Board of Directors” shall have the meaning set forth in the
recitals hereto.
 
(g)           “Cause” shall mean (x) fraud, criminal conduct, willful misconduct
or illegal or negligent breach of fiduciary duty by the Advisor or a breach of
this Agreement by the Advisor; or (y) if any of the following events occur: (i)
the Advisor shall violate any material provision of this Agreement, and after
written notice of such violation, shall not cure such default within 30 days or
have begun action within 30 days to cure the default which shall be completed
with reasonable diligence, (ii) the Advisor shall be adjudged bankrupt or
insolvent by a court of competent jurisdiction, or an order shall be made by a
court of competent jurisdiction for the appointment of a receiver, liquidator,
or trustee of the Advisor, for all or substantially all of its property by
reason of the foregoing, or if a court of competent jurisdiction approves any
petition filed against the Advisor for reorganization, and such adjudication or
order shall remain in force or unstayed for a period of 30 days, (iii) the
Advisor shall institute proceedings for voluntary bankruptcy or shall file a
petition seeking reorganization under the federal bankruptcy laws, or for relief
under any law for relief of debtors, or shall consent to the appointment of a
receiver for itself or for all or substantially all of its property, or shall
make a general assignment for the benefit of its creditors, or shall admit in
writing its inability to pay its debts, generally, as they become due.
2

--------------------------------------------------------------------------------


 
(h)           “Charter” shall mean the Articles of Incorporation of the Company,
as amended from time to time.


(i)           “Financing Coordination Fee” shall have the meaning set forth in
Section 11(a)(iii).
 
(j)           “Good Reason” shall mean, with respect to the termination of this
Agreement, (x) any failure to obtain a satisfactory agreement from any successor
to an Advisee to assume and agree to perform such Advisee’s obligations under
this Agreement; or (y) any material breach (subject to the right to cure set
forth in the definition of  “cause” herein) of this Agreement of any nature
whatsoever by an Advisee.
 
(k)           “Independent Director” shall have the meaning set forth in the
By-laws of the Company, as amended from time to time.
 
(l)           “Initial Term” shall have the meaning set forth in Section 17(a).
 
(m)           “Offering Expenses” shall have the meaning set forth in Article 1
of the Partnership Agreement.
 
(n)           “Offering Proceeds” shall have the meaning set forth in Section
16.
 
(o)           “Partnership Agreement” shall mean the Agreement of Limited
Partnership of the OP, as amended and restated from time to time.
 
(p)           “Person” shall mean an individual, corporation, partnership, joint
venture, association, company (whether of limited liability or otherwise),
trust, bank or other entity, or government or any agency or political
subdivision of a government.
 
(q)           “Property Disposition Fee” shall have the meaning set forth in
Section 11(a)(iv).
 
(r)           “Preferred Return” shall mean the receipt by the stockholders of
the Company of (i) a Cumulative Non-Compound Return of 7% per year on such
stockholders’ net investment, and (ii) the amount of such net investment.
 
(s)           “Prospectus” shall mean the final prospectus of the Company in
connection with the initial registration of the Shares filed with the SEC on
Form S-11, as amended and supplemented from time to time.
3

--------------------------------------------------------------------------------


 
(t)           “SEC” shall mean the United States Securities and Exchange
Commission.
 
(u)           “Share” shall mean a share of the Common Stock, par value $0.01,
of the Company.
 
(v)           “Total Operating Expenses” of a Person means the aggregate of all
expenses paid or incurred by such Person, but excluding organization and
offering expenses, interest payments, taxes, non-cash expenditures, any
Acquisition Fee or other acquisition expenses.
 
2.           Duties of Advisor. The Company, on its own behalf, and as general
partner of the OP, hereby retains and appoints the Advisor as the advisor of the
Company and the OP to perform the services hereinafter set forth, and the
Advisor hereby accepts such appointment, all subject to the terms and conditions
hereinafter set forth. In the performance of this undertaking, subject to the
supervision of the Board of Directors and consistent with the provisions of the
Company’s Charter and the Agreement of Limited Partnership of the OP (the
“Partnership Agreement”), the Advisor shall devote sufficient resources to the
administration of the Company to discharge is obligations hereunder and shall:
 
a.           obtain for the Advisees, furnish and/or supervise the services
necessary to perform any ministerial functions in connection with the management
of the day-to-day operations of the Advisees;
 
b.           use its best efforts to seek out, present and recommend to the
Advisees, whether through its own efforts or those of third parties retained by
it, suitable investment opportunities that are consistent with the Advisees’
respective investment objectives and policies and acquisition strategy and
objectives, as adopted by the Board of Directors from time to time, and
negotiate on behalf of the Advisees with respect to potential investments or the
disposition thereof;
 
c.           exercise absolute discretion, subject to the Board of Directors’
review, in decisions to originate, acquire, retain or sell real properties,
provided, that, the Advisor may acquire on behalf of the Advisees any real
property with purchase price that is less than $15,000,000, or finance such an
acquisition on the Advisees’ behalf, without the prior approval of the Board of
Directors if and to the extent that:
 

 
i.
the proposed acquisition or financing would not, if consummated, violate or
conflict with the investment guidelines of the Advisees as set forth in the
Prospectus;

 

 
ii.
the proposed acquisition or financing would not, if consummated, violate the
restriction set forth in section 2(f) below; and

 

 
iii.
the consideration proposed to be paid for such real property does not exceed the
fair market value of such property, as determined by a qualified independent
real estate appraiser selected in good faith by the Advisor and acceptable to
the Independent Directors;

 
4

--------------------------------------------------------------------------------


d.           recommend investment opportunities consistent with the Advisees’
respective investment objectives and policies and negotiate on behalf of the
Advisees with respect to potential investments or the disposition thereof;
 
e.           structure the terms and conditions pursuant to which acquisitions
of properties will be made, subject to the Board of Directors’ review;
 
f.           arrange for financing and refinancing of properties, subject to the
Board of Directors’ prior approval if such financing or refinancing, when
consummated causes the total leverage on each such property or on all such
properties in the aggregate to exceed 75% of such property’s or properties’, as
the case may be, fair market value;
 
g.           obtain for the Advisees such other services as may be required in
acquiring or disposing of investments, disbursing and collecting the funds of
the Advisees, paying the debts and fulfilling the obligations of the Advisees,
and handling, prosecuting and settling any claims of the Advisees;
 
h.           obtain for the Advisees such services as may be required for
property management, leasing, mortgage brokerage and servicing, and other
activities relating to the investment portfolio of the Advisees;
 
i.           supervise the servicing of the Advisees’ loan portfolios;
 
j.           administer the Advisee’s respective bookkeeping and accounting
functions, and prepare, or cause to be prepared, statements and other relevant
information for distribution to stockholders or partners, as the case may be,
including annual and quarterly reports and any filings required by regulatory
authorities;
 
k.           monitor operations and expenses of the Advisees;
 
l.           from time to time, or as requested by the Board of Directors, make
reports to the Advisees as to its performance of the foregoing services;
 
m.           perform any other powers of the Board of Directors or the Company
(as general partner of the OP) which (with respect to the Company) are set forth
in the Charter and the Partnership Agreement, as applicable, which may be
delegated to it by the Board of Directors from time to time;
 
n.           render such other services as the Board of Directors deems
appropriate; and
 
o.           do all things necessary to assure its ability to render the
services contemplated herein.
5

--------------------------------------------------------------------------------


 
3.           Fiduciary Relationship. The Advisor, as a result of its
relationship with the Advisees pursuant to this Agreement, stands in a fiduciary
relationship with the stockholders of the Company and the partners of the OP.
 
4.           No Partnership or Joint Venture. The Advisees and the Advisor are
not partners or joint venturers with each other and nothing herein shall be
construed to make them partners or joint venturers or impose any liability as
such on either of them.
 
5.           Records. At all times, the Advisor shall keep books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Advisees and the Advisee’s
appointees at any time during the ordinary business hours of the Advisor.
 
6.           REIT Qualification; Other Limitations on Advisor Actions. Anything
else in this Agreement to the contrary notwithstanding, the Advisor shall
refrain from any action which, in its sole judgment made in good faith, or, in
the judgment of the Board of Directors provided that the Board of Directors give
the Advisor written notice to such effect, would (a) adversely affect the status
of the Company as a real estate investment trust pursuant to Section 856 of the
Code; (b) cause the Advisees to be classified as an “investment company” for
purposes of the Investment Company Act of 1940, as amended, (c) cause the OP to
be classified other than as a partnership for purposes of the Code; (d) violate
any law, rule, regulation or statement of policy of any governmental body or
agency having jurisdiction over the Advisees or over their securities, or (e) be
prohibited by the Company’s Charter or the Partnership Agreement of the OP.
 
7.           Bank Accounts. The Advisor may establish and maintain one or more
bank accounts in the name of the Advisees or in its own name as agent for the
Advisees and may collect and deposit in and disburse from any such account, any
money on behalf of the Advisees, under such terms and conditions as the Board of
Directors may approve, provided that no funds in such account shall be
commingled with funds of the Advisor. From time to time and upon appropriate
request, the Advisor shall render appropriate accounting of such collections and
payments to the Board of Directors and the auditors of the Advisees.
 
8.           Bond. If required by the Board of Directors, the Advisor will
maintain a fidelity bond with a responsible surety company in such amounts as
may be required by the Board of Directors, covering all members or partners
thereof together with employees and agents of the advisor handling funds of the
Advisees and investment documents or records pertaining to investments of the
Advisees. Such bonds shall inure to the benefit of the Advisees in respect of
losses from acts of such partners, employees and agents through theft,
embezzlement, fraud, negligence, error or omission or otherwise. The premiums on
such bonds shall be paid by the Advisees.
 
9.           Information Furnished to Advisor. The Board of Directors shall, at
all times, keep the Advisor fully informed with regard to the investment
policies of the Advisees, including any specific types of real properties,
mortgage investments and mortgage securities desired, and any criteria or
conditions established by the Board of Directors as to whether the Advisees will
make a particular investment, the capitalization policy of the Advisees
(including the policy with regard to the incurrence of indebtedness by the
Advisees) and their intentions as to the future operations of the Advisees. In
particular, the Board of Directors shall notify the Advisor promptly of their
intention to either sell or otherwise dispose of any of the Advisees’
investments, to make any new investment, to incur any indebtedness or to issue
any additional shares of Common Stock or Preferred Stock of the Company or any
partnership interests in the OP.
6

--------------------------------------------------------------------------------


 
10.           Consultation and Advice. In addition to the services described
above, the Advisor shall consult with the Board of Directors and shall, at the
request of the Board of Directors of the Company, furnish advice and
recommendations with respect to other aspects of the business and affairs of the
Advisees.
 
11.           Fees and Other Compensation of the Advisor.
 
a.           The Advisor or its designees shall be entitled to receive from the
respective Advisees (except those payable by others as noted below) the
following fees and other compensation, which shall be paid to the Advisor by the
OP on its own behalf or on behalf of the Company:


(i)    Acquisition Fee. The Advisor or its Affiliates shall receive an
acquisition fee (the “Acquisition Fee”) of one percent (1%) of the gross
contract purchase price of each property acquired by an Advisee, including the
amount of any mortgage securing such property, payable by the OP on behalf of
the applicable Advisee upon consummation of the investment; provided, that, the
Acquisition Fee, together with any and all Acquisition Expenses and other
acquisition fees paid to the Advisor or to any third parties, whether or not
affiliated with the Advisor or the Advisees, shall not exceed, in the aggregate,
four percent (4.0%) of the gross contract purchase price of a particular
property, including the amount of any mortgage securing such property. In the
event that such acquisition fees and expenses, including the Acquisition Fee,
exceed such limitation, the Acquisition Fee shall be reduced by such excess
amount.
 
(ii)    Asset Management Fee. The Advisor or its Affiliates shall receive an
asset management fee (the “Asset Management Fee”) in the form of a of a yearly
fee equal to 1% of the contract purchase price of all the properties payable
quarterly in advance, on January 1, April 1, July 1 and October 1 based on
assets held by the OP on that date, adjusted for appropriate closing dates for
individual property acquisitions.
 
(iii)    Financing Coordination Fee. For services in connection with the
origination or refinancing of any debt financing the Advisee obtains and uses to
acquire properties or to make other permitted investments, or that is assumed,
directly or indirectly, in connection with the acquisition of properties, the
Advisor or its Affiliates shall receive a financing coordination fee (the
“Financing Coordination Fee”) equal to 1% of the amount available and/or
outstanding under such financing; provided, however, that the Advisor will not
be entitled to a financing coordination fee in connection with the refinancing
of any loan secured by any particular property that was previously subject to a
refinancing in which the Advisor received such a fee. Financing coordination
fees payable from loan proceeds from permanent financing will be paid to the
Advisor as the Advisees acquire and/or assume such permanent financing.
7

--------------------------------------------------------------------------------


 
(iv)    Property Disposition Fee. The Advisor or its Affiliates shall receive an
amount equal to up to one-half of the brokerage commission (the “Property
Disposition Fee”) paid on the sale of property, not to exceed 3% of the contract
price of each property sold; provided, however, in no event may the real estate
commissions paid to our Advisor, its Affiliates and unaffiliated third parties
exceed 6% of the contract sales price.   
 
(v)    Fees for Additional Services. (i) In the event that the Company’s board
of directors elects to internalize any management services provided by the
Advisor, neither the Company nor its OP shall pay any compensation or other
remuneration to the Advisor or its Affiliates in connection with the
internalization transaction. (ii) Subject to Section 15 below, the Advisor shall
be entitled to receive compensation for any additional services requested from
time to time by the Advisees on separate agreed-upon terms, subject to approval
by a majority of the Independent Directors as being fair and reasonable to the
Company.
 
b.           Stockholder/Partner Interests Distributions. The Advisor shall be
entitled to receive distributions from the Advisees in respect of any shares of
Common Stock of the Company or partner interests of the OP which it holds, along
with the other holders of such shares or interests.
 
12.           Statements. Prior to the payment of any fees hereunder, the
Advisor shall furnish to the Advisees a statement showing the computation of the
fees, if any, payable under Section 11 hereof.
 
13.           Expenses of the Company.
 
a.           The OP, on its own behalf and on behalf of the Company, shall pay
all of the Advisees’ expenses. Without limiting the foregoing, it is
specifically agreed that the following expenses of an Advisee shall be paid by
the OP on its own behalf or on behalf of the Company and shall not be borne by
the Advisor unless such expense is a fee or other service for which the Advisor
is otherwise receiving a fee from the Advisees:
8

--------------------------------------------------------------------------------


 
(i)           the cost of money borrowed by the Advisee;
 
(ii)          all taxes applicable to the Advisee including, without limitation,
taxes on income and on assessments of real property;
 
(iii)         fees and expenses paid to independent contractors, unaffiliated
mortgage servicers, consultants, managers and other agents employed by or no
behalf of the Advisee;
 
(iv)         Acquisition Expenses and expenses directly connected with the
ownership and disposition of real property or other investments, and with the
purchase or origination of real property and mortgage investments (including the
costs of foreclosure, insurance premiums, legal services, brokerage and sales
commission, maintenance, repair and improvement of property);
 
(v)          expenses of maintaining and managing real estate equity interests,
processing and servicing mortgage and other loans and managing the Advisee’s
other investments;
 
(vi)         insurance coverage in connection with the business of the Advisee
(including officers’, directors’ and partners’ liability insurance);
 
(vii)        the expenses of dissolving and liquidating the Advisee or revising,
amending or modifying its organizational documents;
 
(viii)       expenses connected with payments of dividends or interest or
distribution in cash or any other form made or caused to be made by the Board of
Directors to the stockholders or partners, as the case may be, of such Advisee.
 
(ix)          all expenses connected with communications to stockholders or
partners, as the case may be, and other bookkeeping and clerical work necessary
in maintaining relations with the stockholders or partners, as the case may be,
including the cost of printing and mailing certificates for securities, proxy
solicitation materials and reports to holders of the Advisee’s securities;
 
(x)           the cost of any accounting, statistical or bookkeeping equipment
necessary for the maintenance of the books and records of the Advisee;
 
(xi)          transfer agent’s and registrar’s fees and charges; and
 
(xii)         other legal, accounting and auditing fees and expenses as well as
any costs incurred in connection with any litigation in which the Advisee is
involved and the examination, investigation or other proceedings conducted by
any regulatory agency with respect to the Advisee.
9

--------------------------------------------------------------------------------


 
b.           The Advisor shall bear the expenses it incurs in connection with
performing its duties under the advisory agreement. These include salaries and
fringe benefits of its directors and officers and travel and other
administrative expenses of its directors or officers.
 
c.           The OP shall reimburse the Advisor and its Affiliates on its own
behalf or on behalf of the Company for (i) advertising expenses, expense
reimbursements, and legal and accounting fees; (ii) the actual cost of goods and
materials used by the Advisees and obtained from entities not affiliated with
the Advisor; (iii) administrative services (including personnel costs; provided,
however, that no reimbursement shall be made for costs of personnel to the
extent that such personnel perform services in transactions for which the
Advisor receives a separate fee); (iv) acquisition expenses, which include
travel and expenses related to the selection and acquisition of properties, for
goods and services provided by the Advisor; (v) rent, leasehold improvement
costs, utilities or other administrative items generally constituting Advisor’s
overhead; and (vi) expenses related to negotiating and servicing mortgage loans.
In no event shall the OP reimburse the Advisor for any services for which the
Advisor shall receive a separate fee. The amounts charged to an Advisee for
services performed shall not exceed the lesser of (a) the actual cost of such
services, or (b) the amount which such Advisee would be required to pay to
independent parties for comparable services.
 
d.           Notwithstanding the foregoing, reimbursements of expenses and
payment of fees under this Agreement will be subject to approval by the Board of
Directors (including the approval of the majority of Independent Directors).
 
14.           Reimbursement by Advisor.
 
a.           For any year which the Company qualifies as a real estate
investment trust under the Internal Revenue Code of 1986, as amended, the
Advisor shall be obligated to reimburse the Advisees for the amounts, if any, by
which the sum of Advisees’ Total Operating Expenses and Asset Management Fees
paid during the immediately prior fiscal year exceed the greater of (i) 2.0% of
the Company’s and the OP’s Average Invested Assets during the four quarters of
such fiscal year, or (ii) 25.0% of the Company’s and the OP’s net income for
such fiscal year; provided, however, that the Board of Directors (including a
majority of the Independent Directors) may require a lower amount which the
Advisor shall be obligated to reimburse the Company, upon a determination that
such lower reimbursement amount is justified in light of such unanticipated,
unusual or non-recurring factors which may have occurred within sixty (60) days
after the end of the quarter for which the excess occurred, and there shall be
sent to the stockholders of the Company a written disclosure of such
determination, together with an explanation of the factors the Board of
Directors considered in arriving at the conclusion that the higher Total
Operating Expenses were justified.
 
15.           Other Activities of Advisor.
 
(a)           Except as set forth in this Section 15, nothing in this Agreement
shall prevent the Advisor or any of its Affiliates from engaging in other
business activities related to real estate, mortgage investments or other
investments whether similar or dissimilar to those made by any of the Advisees
or from acting as advisor to any other person or entity having investment
policies whether similar or dissimilar to those of the Company or the OP
(including other REITs or partnerships); provided, that, before the Advisor and
all Persons controlled by the Advisor may take advantage of an opportunity for
their own account or present or recommend it to others, they are obligated to
present an investment opportunity to an Advisee if (i) such opportunity is
compatible with such Advisee’s investment objectives and policies (including
such Advisee’s requirements relating to all pertinent factors, including
diversification, property type and location), (ii) such opportunity is of a
character which could be taken by such Advisee, and (iii) the Advisee has the
financial resources to take advantage of such opportunity. In furtherance, and
not in limitation, of the immediately preceding sentence, neither the Advisor
nor any Affiliate of the Advisor may make any investment in residential, retail,
industrial and office properties where the investment objective is substantially
similar to the investment objectives of the Advisees until such time as seventy
five percent (75.0%) of the total gross proceeds (the “Offering Proceeds”) from
the offering of the Company’s shares offered for sale pursuant to a registration
statement on form S-11 filed with the SEC, following final closing of such
offering, have been invested or committed for investment in such properties.
10

--------------------------------------------------------------------------------


 
(b)           The Advisor will use its best efforts to present suitable
investments to the Advisees consistent with their investment procedures,
objectives and policies. If the Advisor or any of its Affiliates is presented
with a potential investment in a property which might be made by more than one
investment entity which it advises or manages, the decision as to the
suitability of the property for investment by a particular entity will be based
upon a review of the investment portfolio of each entity and upon factors such
as: (i) cash flow from the property; (ii) the effect of the acquisition of the
property on the diversification of each entity's portfolio; (iii) rental
payments during any renewal period; (iv) the amount of equity required to make
the investment; (v) the policies of each entity relating to leverage; (vi) the
funds of each entity available for investment; and (vii) the length of time the
funds have been available for investment and the manner in which the potential
investment can be structured by each entity. To the extent that a particular
property might be determined to be suitable for more than one investment entity,
priority generally will be given to the investment entity having uninvested
funds for the longest period of time.
 
16.           Term; Termination of Agreement. This Agreement shall continue in
force for a period of one year from the date hereof (the “Initial Term”) and
thereafter it may be renewed from year to year by written consent of the parties
hereto. Notwithstanding any other provision to the contrary, this Agreement may
be terminable by the Advisor or by the Advisees (upon determination of the
majority of the Independent Directors) at any time upon 60 days’ prior written
notice to the non-terminating party. In the event of the termination of this
Agreement, the Advisor will cooperate with the Advisees and take all reasonable
steps requested to assist the Advisees in making an orderly transition of the
advisory function.
 
17.           Amendments. This Agreement shall not be changed, modified,
terminated or discharged in whole or in part except by an instrument in writing
signed by all parties hereto, or their respective successors or permitted
assigns, or otherwise as provided herein.
11

--------------------------------------------------------------------------------


 
18.           Assignment. This Agreement may not be assigned by the Advisor,
except to an Affiliate of the Advisor, and then only upon the consent of the
Advisees and the approval of a majority of the Independent Directors. Any
assignee of the Advisor shall be bound hereunder to the same extent as the
Advisor. This Agreement shall not be assigned by any Advisee without the written
consent of the Advisor, except to a corporation, association, trust or other
organization which is a successor to such Advisee. Such successor shall be bound
hereunder to the same extent as such Advisee. Notwithstanding anything to the
contrary contained herein, the economic rights of the Advisor hereunder,
including the right to receive all compensation hereunder, may be sold,
transferred or assigned by the Advisor without the consent of the Advisees.
 
19.           Action Upon Termination. From and after the effective date of
termination of this Agreement, pursuant to Section 17 hereof, the Advisor shall
not be entitled to compensation for further service rendered hereunder but shall
be paid all compensation and reimbursed for all expenses accrued through the
date of termination within thirty (30) days of such termination. The Advisor
shall forthwith upon such termination:
 
(a)           Pay over to the Advisees all moneys collected and held for the
account of such Advisees pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;
 
(b)           Deliver to the Advisees a full accounting, including a statement
showing all payments collected by it and a statement of all moneys held by it,
covering the period following the date of the last accounting furnished to the
Advisees; and
 
(c)           Deliver to the Advisees all property and documents of the Advisees
then in the custody of the Advisor.
 
20.           Incorporation of the Charter and the Partnership Agreement. To the
extent the Charter or the Partnership Agreement impose obligations or
restrictions on the Advisor or grant the Advisor certain rights which are not
set forth in this Agreement, the Advisor shall abide by such obligations or
restrictions and such rights shall inure to the benefit of the Advisor with the
same force and effect as if they were set forth herein.
 
21.           Standard of Care.
 
a.           The duties to be performed by the Advisor pursuant to this
Agreement may be performed by it or by officers, members or directors or by
Affiliates of the foregoing under the direction of the Advisor or delegated to
unaffiliated third parties under its direction.
 
b.           The Advisor shall look solely to the assets of the Advisees for
satisfaction of all claims against the Advisees, and in no event shall any
stockholder, partner or director of the Advisees, as the case may be, have any
personal liability for the obligations of the Advisees under this Agreement.
12

--------------------------------------------------------------------------------


 
22.           Indemnification of Advisor.
 
a.           Subject to sections (b)-(d) below, the Advisees shall indemnify the
Advisor and its Affiliates for any loss arising out of any of their acts or
omissions in connection with this Agreement and the Advisor and its Affiliates
will be held harmless for any loss of liability suffered by the Advisees.
 
b.           The Advisees shall not indemnify the Advisor or its Affiliates for
any liability loss suffered by the Advisor or its Affiliates, nor shall it hold
the Advisor or its Affiliates harmless for any loss or liability suffered by the
Advisees unless all of the following conditions are met: (i) the Advisor or its
Affiliates determined in good faith that the course of conduct which caused the
loss or liability was in the best interests of the Advisees, (ii) the Advisor or
its Affiliates were acting on behalf of the Advisees or performing services for
the Advisees, (iii) such liability or loss or expense was not the result of
negligence or misconduct on the part of the Advisor or its Affiliates and (iv)
such indemnification or agreement to hold harmless shall be recoverable only out
of the net assets of the Advisees and not from the stockholders, partners or
members of the Advisees.
 
c.           Notwithstanding anything to the contrary in subsection b, the
Advisees shall not indemnify the Advisor or its Affiliates or any persons acting
as a broker-dealer for any losses, liabilities or expenses arising from or out
of an alleged violation of federal or state securities laws by such party unless
one or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular Indemnitee, (ii) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular Indemnitee or (iii) a court of competent jurisdiction approves a
settlement of the claims against a particular Indemnitee and finds that
indemnification of the settlement and related costs should be made, and the
court considering the matter has been advised of the position of the Securities
and Exchange Commission and the published position of any state securities
regulatory authority as to indemnification for violations of securities law.
 
d.           The Advisees will advance amounts to the Advisor or its Affiliates
for legal expenses and other costs incurred as a result of any legal action for
which indemnification is being sought is permissible only if all of the
following conditions are satisfied: (i) the legal action relates to acts or
omissions with respect to the performance of duties or services on behalf of the
Advisees, (ii) the legal action is initiated by a third party who is not a
Stockholder or is initiated by a Stockholder acting in his or her capacity as
such and a court of competent jurisdiction specifically approves the advancement
and (iii) the Advisor or its Affiliates undertake in writing to repay the
advanced funds to the Advisees, together with the applicable legal rate of
interest thereon, in cases in which such the Advisor or its Affiliates are found
not to be entitled to indemnification.
 
23.           Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing, and shall be given by
delivering such notice by hand or by certified mail, return receipt requested,
postage pre-paid, at the following addresses of the parties hereto:
13

--------------------------------------------------------------------------------


 
Advisees:
 
The Company:
 
American Realty Capital Trust, Inc.
1725 The Fairway
Jenkintown, PA 19046
Attn:     Nicholas S. Schorsch
  Chief Executive Officer


With a copy to:
 
Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Attention: Peter M. Fass, Esq.
 
The OP
 
American Realty Capital Operating Partnership, L.P.
1725 The Fairway
Jenkintown, PA 19046
 
With a copy to:
 
Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Attention: Peter M. Fass, Esq.
 
The Advisor:
 
American Realty Capital Advisors, LLC
1725 The Fairway
Jenkintown, PA 19046
Attn:    Nicholas S. Schorsch
With a copy to:
 
Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Attention: Peter M. Fass, Esq.
 
Any party may at any time change its address for the purpose of this Section 25
by like notice.
14

--------------------------------------------------------------------------------


 
24.           Headings. The section headings herein have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
 
25.           No Waivers. Neither the failure nor any delay on the party of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrences. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
 
26.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
shall together constitute one and the same instrument.
 
27.           Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.
 
28.           Governing Law. The provisions of this Agreement shall be construed
and interpreted in accordance with the laws of the State of Pennsylvania as at
the time in effect.
 


 
[END OF TEXT]
 

 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed as
of the day and year first above written.
 
 
AMERICAN REALTY CAPITAL TRUST, INC.
 



 
By:
_________________________________

   
Name: Nicholas S. Schorsch
   
Title:   Chief Executive Officer

 
AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP, L.P.
 

 
By:
American Realty Capital Trust, Inc.,
   
    its General Partner

 



  
By:
_________________________________
   
Name: Nicholas S. Schorsch
   
Title:   Chief Executive Officer

 
AMERICAN REALTY CAPITAL ADVISORS, LLC
 
 

 
By:
_________________________________
   
Name: Nicholas S. Schorsch
   
Title:   Chief Executive Officer

 
 
 
 

 
16

--------------------------------------------------------------------------------

 
